               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00151-MR
            CRIMINAL CASE NO. 1:15-cr-00085-MR-WCM-15


CAIN HAMILTON STRICKLAND,       )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                  MEMORANDUM OF
                                )                  DECISION AND ORDER
              Respondent.       )
_______________________________ )

     THIS MATTER is before the Court on Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 [Doc. 1] and

his Amended § 2255 Motion to Vacate [Doc. 3].

I.   BACKGROUND

     Petitioner was charged in an Indictment along with fifteen co-

Defendants with a number of offenses, including one count of conspiracy to

possess    with   intent   to   distribute   50   grams   or more   of   actual

methamphetamine or 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine in violation of 21

U.S.C. § 846 (“Count One”). [1:15-cr-00085-MR-WCM (“CR”) Doc. 3: Bill of

Indictment].



     Case 1:15-cr-00085-MR-WCM Document 639 Filed 08/10/20 Page 1 of 7
      Petitioner pled guilty to Count One pursuant to a written Plea

Agreement. The Court sentenced Petitioner within the advisory guideline

range to 128 months’ imprisonment, to be followed by five years of

supervised release. [CR Doc. 576; Judgment]. The Judgment was entered

on April 10, 2017. [Id.]. Petitioner did not file a notice of appeal.

      Petitioner filed his pro se § 2255 Motion to Vacate on June 8, 2020, in

which he appeared to raise claims of ineffective assistance of trial counsel,

breach of the Plea Agreement, and sentencing error.1

      The Court issued an Order on June 23, 2020 informing Petitioner that

the § 2255 Motion to Vacate was insufficient to proceed and granting

Petitioner 30 days within which to amend his § 2255 Motion to Vacate to

correct these deficiencies. [Doc. 2: Order]. The Court noted that the § 2255

Motion to Vacate appeared to be time-barred and instructed Petitioner that,

if he chose to amend his § 2255 Motion to Vacate, he should explain why his

petition is timely. [Doc. 2]. The Court cautioned Petitioner that the failure to

adequately address the applicable statute of limitations would likely result in

the dismissal of his petition with prejudice. [See Doc. 2 at 3-4].




1See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule);
Rule 3(d), 28 U.S.C. foll. § 2255 (addressing inmate filings).

                                           2

     Case 1:15-cr-00085-MR-WCM Document 639 Filed 08/10/20 Page 2 of 7
       Petitioner filed the instant Amended § 2255 Motion to Vacate on July

20, 2020. [Doc. 3].

II.    STANDARD OF REVIEW

       A federal prisoner claiming that his “sentence was imposed in violation

of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings …” in order to

determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that

this matter can be resolved without an evidentiary hearing based on the

record and governing case law. See Raines v. United States, 423 F.2d 526,

529 (4th Cir. 1970).

III.   DISCUSSION

       A one-year statute of limitation applies to motions to vacate under §

2255, which runs from the latest of:


                                       3

       Case 1:15-cr-00085-MR-WCM Document 639 Filed 08/10/20 Page 3 of 7
      (1) the date on which the judgment of conviction becomes final;

      (2) the date on which the impediment to making a motion created
      by governmental action in violation of the Constitution or laws of
      the United States is removed, if the movant was prevented from
      making a motion by such governmental action;

      (3) the date on which the right asserted was initially recognized
      by the Supreme Court, if that right has been newly recognized by
      the Supreme Court and made retroactively applicable to cases
      on collateral review; or

      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of
      due diligence.

28 U.S.C. § 2255(f).

      As previously noted, the Judgment in the criminal case was entered on

April 10, 2017, and Petitioner did not appeal. [CR Doc. 576]. Petitioner’s

conviction therefore became final for purposes of § 2255(f) 14 days after the

Judgment was entered on April 24, 2017. See Fed. R. App. P. 4(b)(1)(A).

Petitioner did not file his § 2255 Motion to Vacate until more than three years

later on June 8, 2020.2 [See Doc. 1]. As such, the § 2255 Motion to Vacate

is time barred unless equitable tolling applies.




2 The Court assumes arguendo that the Amended § 2255 Motion to Vacate relates back
to the original § 2255 Motion to Vacate for purposes of this discussion. See generally
Fed. R. Civ. P. 15(c) (addressing relation back); Mayle v. Felix, 545 U.S. 644, 664 (2005)
(same).
                                            4

     Case 1:15-cr-00085-MR-WCM Document 639 Filed 08/10/20 Page 4 of 7
      To be entitled to equitable tolling, “an otherwise time-barred petitioner

must present ‘(1) extraordinary circumstances, (2) beyond his control or

external to his own conduct, (3) that prevented him from filing on time.’”

United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (quoting Rouse v.

Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc)). A petitioner must show he

has been “pursuing his rights diligently.” Holland v. Florida, 560 U.S 631,

649 (2010). Further, equitable tolling is limited to “rare instances – where

due to circumstances external to the party’s own conduct – it would be

unconscionable to enforce the limitation period against the party and gross

injustice would result.” Whiteside v. United States, 775 F.3d 180, 184 (4th

Cir. 2014) (quoting Rouse, 339 F.3d at 246).

      Petitioner contends that his § 2255 Motion to Vacate should be

deemed timely for the following reasons:

      The 1 year period for filing a Section § 2255 motion is a statute
      of limitations, not a jurisdictional bar, so courts have the
      discretion to grant an extension of time. Holland v. Florida, 560
      U.S. 631, 645 (2010). Petitioner seeks relief through this format
      of § 2255 based on a constitutional violation that may have
      resulted in a fundamental miscarriage of justice. Petitioner’s
      motion will raise certain constitutional claims that may be
      adequately addressed only on collateral review. Massaro v.
      United States, 538 U.S. 500, 509 (2003); United States v.
      Pettiford, 612 F.3d 270, 280 (4th Cir. 2010).

[Doc. 3 at 12].



                                      5

     Case 1:15-cr-00085-MR-WCM Document 639 Filed 08/10/20 Page 5 of 7
      Petitioner has failed to set forth any extraordinary circumstances that

would warrant the application of equitable tolling, demonstrate that he

exercised due diligence, or explain how the enforcement of the statute of

limitations against him would be unconscionable.             Equitable tolling,

therefore, does not apply and Petitioner’s § 2255 Motion to Vacate is time-

barred.   As such, the § 2255 Motion to Vacate will be dismissed with

prejudice.

IV.   CONCLUSION

      For the foregoing reasons, Petitioner’s § 2255 Motion to Vacate [Doc.

1], as amended [Doc. 3], shall be dismissed with prejudice.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 and

Section 2255 Cases, this Court declines to issue a certificate of appealability.

See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003)

(in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when

relief is denied on procedural grounds, a petitioner must establish both that

the dispositive procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right).




                                       6

      Case 1:15-cr-00085-MR-WCM Document 639 Filed 08/10/20 Page 6 of 7
                                         ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Vacate, Set

Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 [Doc. 1], as

amended, [Doc. 3] is DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability.

      IT IS SO ORDERED.
                                Signed: August 10, 2020




                                              7

     Case 1:15-cr-00085-MR-WCM Document 639 Filed 08/10/20 Page 7 of 7
